Case 0:21-cv-61424-WPD Document 9 Entered on FLSD Docket 07/21/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                                       Case no. 21-CV-61424-WPD
 HENRY SANTIAGO,

        Plaintiff,

 v.

 MEDICREDIT, INC. d/b/a MEDICREDIT,

       Defendant.
 _____________________________________/



   ORDER DENYING MOTION TO STAY PROCEEDINGS; GRANTING UNOPPOSED
     MOTION FOR EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

        THIS CAUSE is before the Court on Defendant’s Motion to Stay [DE 6] and

 Defendant’s Motion for Extension of Time [DE 7]. The Court has carefully considered the

 Motions, and is otherwise fully advised in the premises.

        A court has broad discretion in determining whether to grant a stay. See Ortega Trujillo

 v. Conover & Co. Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000). The Court does not find

 good cause nor exceptional circumstances warranting a stay of this action. It is unknown whether

 the Eleventh Circuit will agree to rehear Hunstein v. Preferred Collection and Management

 Services, Inc. en banc, and even if it does, when the Circuit Court will issue a ruling in Hunstein.

 Moreover, it is uncertain whether that such ruling will resolve this case.

        Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

        1.      Defendant’s Motion to Stay [DE 6] is DENIED;




                                                  1
Case 0:21-cv-61424-WPD Document 9 Entered on FLSD Docket 07/21/2021 Page 2 of 2




        2.       Defendant’s Motion for Extension of Time [DE 7] is GRANTED. Defendant

                 shall respond to the Complaint on or before August 12, 2021.

             DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 21st day of July, 2021.




 Copies furnished to:
 Counsel of record




                                                 2
